Title: Enclosure: Power of Attorney from Thomas Jefferson to John Barnes, 29 December 1814
From: Jefferson, Thomas,Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Barnes, John



            Know all men by these presents that I Thomas Jefferson of Monticello in Virginia do hereby constitute and appoint John Barnes of George town in the territory of Columbia my Attorney in fact for the purpose of recieving from the Treasury of the United States all sums of interest due or to become due on any stock standing in my name in the books or funds of the United States: and I do hereby give to the said John Barnes full power and authority to recieve all such sums of interest as are now due, and from time to time such other sums as may hereafter become due, and for the same to give discharges and acquittances, which shall be equally valid, and are hereby confirmed, as if given by myself. Witness my hand and seal at Monticello aforesd this 29th day of December 1814.
            Witness



		  
            Th: Jefferson
          